Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 and 21-23 are pending, claims 1 and 17 are amended, claims 18-20 are cancelled, and claims 21-23 are new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohnes (U.S. 2008/0314602) in view of Yen (U.S. 7,789,165).
With respect to claim 1, Lohnes discloses 
a ceiling ventilation hood and fire protection system (figure 5) comprising: a ceiling ventilation hood (80), the ceiling ventilation hood defining an upper plane (the upper plane formed by the top of 80) and a lower plane (the lower plane formed at the bottom of 80) with a filter disposed between the upper and lower planes (86); and 
at least two nozzles (30) each having an outlet defining a discharge axis (the nozzles having an outlet and defining a discharge axis) with the outlet disposed in the ceiling ventilation hood between the upper and lower planes to provide overlapping protection of a hazard zone (as seen in figures 5-7, the nozzles spraying the hazard zone being the device beneath it, paragraph 0030, understood being overlapping such that they are swiveling and orientated to deliver fire suppressant to any burner of a range below, thus being overlapping in their protection as they can swivel to meet any burner and thus can both swivel to protect one burner (burner in use)), each of the nozzles defining a spray pattern (spray pattern from 30) to effectively address a fire within the hazard zone (paragraph 0033) independent of airflow through the filter (see figure 5, as the nozzles are  offset from the filter of 86), wherein the outlets of the at least two nozzles are located on the same side of the filter (See figure 5), but Lohnes fails to disclose wherein the outlets of the at least two nozzles are positioned at least 54 inches above the hazard zone.
Yen, figure 2, discloses a height h, which is noted having a vertical height above a surface, specifically that the nozzles and the mist being applied are positioned vertically above the surface to assure mist suppression of claims or combination on the surface, column 3 rows 15-25.
The examiner notes the two cooking systems differ such that one is a burner and the other is an oil cooker, however both systems utilize overlapping mist nozzles to put out grease fires in the kitchen and utilize a hood and cut system above it locating the nozzles therein. Lohnes, however, discloses in paragraph 0004 that their application is known to be used in a variety of kitchen appliances where a kitchen fire can be applied to. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention when looking at the disclosure of Lohnes discussing that other distances can be used and that of Yen to utilize vertical distances of the nozzles to apply the fire suppressant such that it assures a fire suppressant suppression of the cooking surface to modify/optimize the height of the nozzle to do so, specifically to have the nozzle heights be at least 54 inches, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). The examiner notes that utilizing Lohnes with a larger cooking surface would require its mist nozzles to be moved up to cover more area, and thus the workable range of the nozzles is then adjusted based off of cooking area that requires coverage. Furthermore, the examiner notes that “hazard zone” is a broad limitation, and if grease were to come onto the floor adjacent a cooking appliance, a nozzle that is lifted at the ceiling would be far above the ground where now a grease fire is located. Secondly, raising the nozzle heights would give added protection to not just the cooking apparatus but the area about it, in the instance a fire does happen protecting not just the fire on the cooking appliance but any fire about the cooking appliance (as grease being a liquid can splash or be disturbed while cooking and though the fire suppressant itself from the nozzles might not disturb it but grease can be moved from the cooking surface). 
With respect to claim 2, Lohnes discloses, the filter has a face with a first edge defining a first height relative to the lower plane (figure 5, face of 86, the upper edge of 86) and a second edge (figure 5-7, lower edge of 86) spaced from the first edge (being the upper and lower edges of the filter) to define a normal axis between the first and second edges extending perpendicular to the face of the filter (as understood shown in figures 5-7), the second edge defining a second height relative to the lower plane, the outlet of each of the nozzles being located adjacent the filter (figures 5 discloses the nozzles being adjacent the filter)
With respect to claim 3, Lohnes discloses the second height of the second edge of the filter relative to the lower plane is smaller than the first height (as the first height is near the upper part of the inside of the hood then the second height) such that the normal axis defines an included angle with respect to a vertical axis (being the vertical axis from the noted hazard zone/that of 80 as its above said hazard zone, and the filter is angled with respect to that axis) extending perpendicular to the upper and lower planes (as the upper and lower planes are formed at those edges and there is an angle between the noted normal axis and that of the vertical axis which is perpendicular to the two planes, essentially, there is a vertical axis extending from the cooking surface , as seen in figures 5-7, the nozzle are offset from said vertical axis, as they are angled and able to be angled depending on the burner).  
With respect to claim 4, Lohnes discloses the outlet of at least one of the nozzles is vertically spaced from the lower plane shown in figures 5-7) at a height ranging from even with the lower plane to three times the first height of the first edge of the filter relative to the lower plane (as shown in figures 7 and 6, the first height is above the nozzles and thus the nozzles are within this range).
With respect to claim 5, Lohnes discloses the outlet of at least one of the nozzles is vertically spaced from the lower plane at a height that is 30-300% of the first height of the first edge of the filter relative to the lower plane (as shown in figures 7 and 6, the first height is above the nozzles and thus the nozzles are within this range).
With respect to claim 6, Lohnes discloses the outlet of at least one of the nozzles is vertically spaced from the lower plane at a height that is 30-300% of one of the first and second heights relative to the lower plane (figure 5-7, discloses the first height and lower plane as shown best in figure 7 being the distance of the dashed line and that of the nozzle (noting the filter is higher then the noted dashed line) and the nozzles are spaced apart in the range of the filter and thus are within the 30-300% of the first height relative to the lower plane)
With respect to claim 7, Lohnes discloses the outlet of at least one of the nozzles is laterally offset from a central plane bisecting the hazard zone (as clearly seen in figure 6, the hood being understood centered in the hazard zone/defining the hazard zone).  
With respect to claim 9, Lohnes discloses the discharge axis of at least one of the nozzles intersects the normal axis of the filter below the lower plane (as is shown in figures 5-7 and understood the nozzles can pivot, and due to the offset of nozzles to filter, is true for a variety of ranges of the nozzle). The examiner further notes, that if the normal axis is the centered axis between the two edges (instead of just above the second edge) Lohnes discloses modifying such angles as it would be obvious to change the angle of the nozzle to accommodate different stove tops and thus intersect the filter below the lower plane. 
With respect to claim 10, Lohnes discloses the discharge axis of at least one of the nozzles diverges from the normal axis of the filter below the lower plane (figures 5-7, as the nozzles are offset angled with that of the filter, coming from a different side of the hood).  
With respect to claim 11, Lohnes discloses an air handling system (fan of said hood in box 84) for pulling air through the filter and a release assembly (abstract) for discharging a firefighting agent from the at least two nozzles (abstract), the air handling system providing forced air through a duct spaced laterally in the ceiling ventilation hood (figures 5-7, the duct extending upwards from the hole in 42).  
With respect to claim 12, Lohnes discloses the ceiling ventilation hood includes a ventilated ceiling (the ceiling formed by the hood being ventilated via the filter and fan).  
With respect to claim 13, Lohnes discloses the ceiling ventilation hood includes an exhaust hood (as the device is an exhaust hood for removing exhaust via the filter and fan, paragraph 0041).  
With respect to claim 15, Lohnes discloses the outlets of the at least two nozzles, but fails they are positioned less than 99 inches above the hazard zone (see rejection of claim 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention when looking at the disclosure of Lohnes discussing that other distances can be used and that of Yen to utilize vertical distances of the nozzles to apply fire suppressant such that it assures a fire suppressant suppression of the cooking surface to modify/optimize the height of the nozzle to do so, specifically to have the nozzle heights be less than 99 inches, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). The examiner notes that utilizing Lohnes with a larger cooking surface would require its fire suppressant nozzles to be moved up to cover more area, and thus the workable range of the nozzles is then adjusted based off of cooking area that requires coverage. Furthermore, the examiner notes that “hazard zone” is a broad limitation, and if grease were to come onto the floor adjacent a cooking appliance, a nozzle that is lifted at the ceiling would be far above the ground where now a grease fire is located. Secondly, raising the nozzle heights would give added protection to not just the cooking apparatus but the area about it, in the instance a fire does happen protecting not just the fire on the cooking appliance but any fire about the cooking appliance (as grease being a liquid can splash or be disturbed while cooking and though the fire suppressant itself from the nozzles might not disturb it but grease can be moved from the cooking surface). 
With respect to claim 16, Lohnes discloses the ceiling ventilation hood and fire protection system of claim 1, wherein the outlets of the at least two nozzles are positioned at least 68 inches above the hazard zone. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention when looking at the disclosure of Lohnes discussing that other distances can be used and that of Yen to utilize vertical distances of the nozzles to apply fire suppressant such that it assures a fire suppressant suppression of the cooking surface to modify/optimize the height of the nozzle to do so, specifically to have the nozzle heights of at least 68 inches, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). The examiner notes that utilizing Lohnes with a larger cooking surface would require its fire suppressant nozzles to be moved up to cover more area, and thus the workable range of the nozzles is then adjusted based off of cooking area that requires coverage. Furthermore, the examiner notes that “hazard zone” is a broad limitation, and if grease were to come onto the floor adjacent a cooking appliance, a nozzle that is lifted at the ceiling would be far above the ground where now a grease fire is located. Secondly, raising the nozzle heights would give added protection to not just the cooking apparatus but the area about it, in the instance a fire does happen protecting not just the fire on the cooking appliance but any fire about the cooking appliance (as grease being a liquid can splash or be disturbed while cooking and though the fire suppressant itself from the nozzles might not disturb it but grease can be moved from the cooking surface). 
With respect to claim 21, Lohnes discloses the ceiling ventilation hood defines a plenum between the filter and the upper plane (figures 5-7, between the filter and the noted upper plane, essentially behind the filter), and wherein the outlets of the at least two nozzles are located outside of the plenum (as they are outside of the filter where the plenum is on the other side of said filter).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohnes and Yen as applied to claim 7 above, and further in view of Fritz (U.S. 5,522,377).
With respect to claim 8, Lohnes discloses the outlet of at least one of the nozzles, but fails to disclose the outlet is laterally spaced between the filter and the central plane bisecting the hazard zone. Fritz, abstract and figure 2, discloses an adjustable exhaust hood noting the filter is recessed/moved away from the bottom and to the side of the hood (closer to #26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to place the system of Lohnes into a device such as Fritz to allow Fritz to have the fixed and yet portable fire suppression system, and noting the same centrally located placement of the device in Lohnes, being placed in such devices of Fritz would place it such that at least one nozzle/outlet is between the filter and the central plane bisecting the hazard zone, as the filter is more up and removed from the hood and the nozzles would thus be beneath and over from said filter when placed. 

Claims 14, 17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohnes in view of Yen as applied to claim 1 above, and further in view of Glaub (U.S. 8378834).
With respect to claim 14, Lohnes discloses the spray pattern of at least one of the nozzles has a spray angle about a nozzle axis, but fails to specify that ranges between 29-46 degrees and a fluid pressure at the at least one of the nozzles ranging between 30-140 psi, or a flow rate being 1.5-2 gpm.
Glaub discloses, column 6 rows 15-35, using water with the supplied gas and flow rates known from .7pgm and at 2.4 gpm at 30psi to effectively put out fires.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressure as disclosed by Glaub into the system of Lohnes to effectively put out fires, furthermore since it has been held that where the general conditions of the claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). By utilizing the flow of 1.5-2 which is between the lower gpm flow and the higher of Glaub is finding the workable range of flow in the disclosed pressure that can best suppress the fire. The examiner further notes the nozzles of Lohnes are movable depending on where the suppressant is needed and a range between 29-46 is understood as meeting the workable/optimum range of the nozzles in Lohnes in directing the suppressant where it is desired
Claim 17 is rejected, see above rejection of claims 1-3, 7, and 14 as claim 17 is these already rejected claims combined. 
With respect to claim 22, Lohnes discloses the ceiling ventilation hood defines a plenum between the filter and the upper plane (figures 5-7, between the filter and the noted upper plane, essentially behind the filter), and wherein the outlets of the at least two nozzles are located outside of the plenum (as they are outside of the filter where the plenum is on the other side of said filter).
Claim 23 is rejected, see above rejections of claims 1-3, 7, 13, and 21 above. 
Response to Arguments/Amendments
	The Amendment filed (02/02/2022) has been entered. Currently claims 1-17 and 21-23 are pending, claims 1 and 17 are amended, claims 18-20 are cancelled, and claims 21-23 are new. 
Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (11/02/2021). 	
	Applicant’s arguments, see Applicants Arguments, filed 02/02/2022, with respect to the previous rejections have been fully considered and are persuasive in view of the amendments and newly added claims.  Therefore, the rejection has been withdrawn, upon further consideration, a new ground(s) of rejection is made in view of Lohnes above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752